Citation Nr: 0122409	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
non-Hodgkin's lymphoma, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  Entitlement to service connection for peripheral 
neuropathy, secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to 
July 1964 and from September 1968 to August 1970.  He also 
had subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In January 1997 the RO granted service 
connection for non-Hodgkin's lymphoma and assigned a 
100 percent evaluation effective from June 1994, and a 
noncompensable disability evaluation effective from December 
1995.  In May 1999, the RO assigned a 30 percent disability 
evaluation to the veteran's service-connected non-Hodgkin's 
lymphoma.  

At the hearing conducted at the RO before the undersigned 
Member of the Board in March 2001, the veteran raised the 
issue of entitlement to an earlier effective date for the 
grant of service connection for his leukemia.  This claim is 
not inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.The last surgical treatment for the non-Hodgkin's lymphoma 
ended on May 9, 1995.

2.  The non-Hodgkin's lymphoma, currently in remission, is 
manifested by fatigue.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for 
non-Hodgkin's lymphoma from June 1994 to May 9, 1996 have 
been met.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7715, 7709 (effective prior to October 23, 
1995).

2.  The criteria for an increased rating for non-Hodgkin's 
lymphoma, currently rated at 30 percent, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 7715, 7709 (effective prior to October 23, 1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

On November 13, 2000, the United States Court of Appeals for 
Veterans Claims  (Court) issued a miscellaneous order, In Re: 
Veterans Claims Assistance Act of 2000, Misc. No. 4-00 
(Nov.13, 2000) (en banc) (VCAA), in which the Court noted 
that the recently enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
"may affect the disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim".  
Therefore, VCAA may have potential applicability to 
development and adjudication of claims such as in the instant 
case.  See Tellex v. Gober, No. 98-1886 (U.S. Vet. App. Nov. 
30, 2000).  

In the present case, by virtue of the statement of the case 
furnished in September 1998 and supplemental statements of 
the case furnished in July 1999 and November 2000, the 
veteran and his representative were notified of the evidence 
necessary to substantiate this rating claim.  During the 
current appeal regarding an increased rating claim for 
non-Hodgkin's lymphoma, the veteran has not cited any 
additional sources of recent treatment for this 
service-connected disorder.  It appears, therefore, that all 
evidence identified by the veteran relative to his increased 
rating claims has been obtained and associated with the 
claims folder.  

Furthermore, during the current appeal, and specifically in 
January 1999 and May 2000, the veteran was accorded VA 
examinations.  Consequently, the Board concludes that the RO 
has met its duty to assist the veteran in the development of 
his rating claim under the VCAA and the implementing 
regulations.  

Background

The service medical records are negative for complaints of, 
treatment for, or findings of non-Hodgkin's lymphoma.  
According to pertinent post-service medical reports, in 
September 1993, the veteran sought treatment for complaints 
of rectal bleeding.  In April 1994, he was diagnosed with 
non-Hodgkin's lymphoma.  

Subsequent private medical records dated from April 1994 to 
April 1995 reflect treatment for diagnosed small lymphocytic 
lymphoma with a leukemic phase and gastrointestinal 
involvement compatible with chronic lymphocytic leukemia or 
well-differentiated lymphocytic lymphoma.  According to a 
March 1995 report, the veteran had chronic lymphocytic 
leukemia with multiple lymphomatous polyps of his 
gastrointestinal tract.  The treating physician explained 
that, had it not been for the lymphocytosis, the diagnosis 
would have been small lymphocytic lymphoma, the solid tumor 
counterpart of chronic lymphocytic leukemia.  The veteran was 
treated with several courses chemotherapy.  These records 
show that during the course of treatment the veteran 
experienced bouts of high fever, cold sores, and severe 
neutropenia.  The disease was described as persistent. 

In April 1995, the veteran was hospitalized at a private 
facility for approximately one month.  During that time he 
underwent an autologous bone marrow transplant for 
consolidative treatment for chronic lymphocytic 
leukemia/well-differentiated lymphocytic lymphoma.  He was 
discharged on May 9, 1995.  

A July 1995 private medical statement is to the effect that 
the veteran was treated with chemotherapy and eventually 
high-dose chemotherapy and autologous marrow replacement.  He 
was currently in remission although debilitated by his 
extensive treatment.  

In a May 1996 letter, a private physician specializing in 
hematological malignancies stated that the veteran had 
non-Hodgkin's lymphoma characterized as small lymphocytic 
lymphoma in the working formulation.  The physician explained 
that patients with lymphoma frequently had a mildly elevated 
white blood count that is commonly referred to as leukemia.  

A VA hematologic disorders examination conducted in June 1996 
resulted in the diagnosis of a history of non-Hodgkin's 
lymphoma.  According to the examination report, treatment 
included chlorambucil and autologous bone marrow transplant.   
In December 1996, he underwent another VA hematologic 
disorders examination.  The diagnosis was non-Hodgkin's 
lymphoma, which was treated with an autologous bone marrow 
transplant.  

In January 1997, the RO granted service connection for 
non-Hodgkin's lymphoma and assigned a 100 percent rating 
effective from June 1994, and a noncompensable evaluation 
effective from December 1995.  The veteran was notified of 
this decision and of his appellate rights in February 1997.

In an October 1997 letter, a private physician noted that the 
veteran was diagnosed with chronic lymphocytic leukemia/well 
differentiated lymphocytic lymphoma in January 1994 and that 
he subsequently received multiple courses of chemotherapy 
followed by a bone marrow transplant in April 1995.  The 
physician explained that the veteran's post-transplant course 
was complicated by anemia, anorexia, malaise, and probable 
hemolytic uremic syndrome and that, since then, he has 
continued to be anemic and developed an elevated white cell 
count in November 1996.  The physician also noted that 
subsequent work-up was consistent with the development of 
chronic myelogenous leukemia, which was, at the time of the 
physician's letter, stable and required hydroxyurea to manage 
the white cell count.  Additional private medical records 
reflect treatment that the veteran received for leukemia 
between 1996 and 1998.  

A VA examination was conducted in January 1999.  In the 
evaluation report, the examiner notes that the veteran was 
being treated with hydroxyurea for chronic myelogenous 
leukemia, Philadelphia chromosome positive.  The veteran 
complained of feeling weak, tired, and occasional sensation 
of fever and chills.  A physical examination demonstrated no 
hepatosplenomegaly or adenopathy.  The examiner diagnosed 
non-Hodgkin's lymphoma, status post bone marrow transplant 
with a history of treated hemolytic uremic syndrome and with 
chronic myelogenous leukemia, Philadelphia chromosome 
positive.  

In May 1999 rating action, the RO granted an increased 
disability rating for the non-Hodgkin's lymphoma from a 
noncompensable level to 30 percent, effective from December 
1995.  Also by the May 1999 decision, the RO granted service 
connection for chronic myelogenous leukemia, secondary to the 
service-connected non-Hodgkin's lymphoma rated as 100 percent 
disabling, effective from December 1996.

A VA examination was conducted in May 2000.  At that time the 
examiner noted that the bone marrow transplant that the 
veteran underwent in 1995 for his non-Hodgkin's lymphoma was 
apparently successful and that he was currently receiving 
chemotherapy for chronic myelogenous leukemia which was 
diagnosed in 1996.  The veteran complained of fatigue that 
had progressed over the years. He had been forced to reduce 
his overall workload as an attorney by 20 percent in the last 
six months.  He slept eight to ten hours per day.  The 
veteran complained of loss of appetite and nausea due to his 
chemotherapy.  He reported that he walked two to three times 
per week for approximately one mile each time.  The examiner 
noted that the veteran had not sustained any weight loss.  

A physical examination demonstrated that the veteran was 5 
feet and nine inches tall and weighed 179 pounds. He was well 
developed and well nourished.  No obvious signs of anemia 
were shown.  The examination showed no pertinent 
abnormalities.  An evaluation of the musculoskeletal system 
showed no limited function of standing and walking.  He had a 
normal posture with no deformities.  He had no inflammatory 
changes involving the joints.  An examination of the spine 
was normal.  Due to frequent blooddraws the veteran had very 
weak veins and declined a request for another blooddraw.

The examiner concluded that the veteran had two hemolytic 
malignancies.  He was status post non-Hodgkin's lymphoma due 
to a successful bone marrow transplant but currently had 
chronic myelogenous leukemia.  His major complaint was 
persistent fatigue, which affected his work performance and 
daily living to a moderate extent.

A hearing was held before the undersigned Board member 
sitting at the RO in March 2001.  Testimony concerning the 
severity of his disabilities was provided by the veteran and 
his spouse.  The veteran also stated that when his 100 
percent was reduced he was not notified and did not have the 
opportunity for a hearing.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has evaluated the veteran's service-connected 
non-Hodgkin's lymphoma in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 7715.  

During the course of the appeal, the schedular criteria for 
the evaluation of non-Hodgkin's lymphoma were changed 
effective October 23, 1995.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308

Under the current criteria non-Hodgkin's lymphoma with active 
disease or during a treatment phase shall be rated 100 
percent.  Note: The 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals.  Diagnostic Code 
7715, effective October 23, 1995.

The residuals of non-Hodgkin's lymphoma are rated by analogy 
to 38 C.F.R. § 4.117, Diagnostic Code 7700, which provides 
for the evaluation for anemia.  A 10 percent rating is 
warranted when the hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability or headaches.  A 
30 percent rating is warranted when the hemoglobin 8gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  A 70 
percent rating is warranted when the hemoglobin is 7gm/100ml 
or less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months).

Under the previously applied criteria non-Hodgkin's lymphoma 
is to be rated as lymphogranulomatosis (Hodgkin's disease) 
where the rating schedule provides that the 100 percent 
rating will be continued for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  The 100 percent rating requires 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
generalized weakness.

A 60 percent evaluation is warranted with generalized 
muscular weakness with loss of weight and chronic anemia; or 
secondary pressure symptoms, such as marked dyspnea, edema, 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health.

Under 38 C.F.R. § 3.105(e) (2000), where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.

A 30 percent evaluation required occasional low-grade fever, 
mild anemia, fatigability, or pruritus.  Diagnostic Codes 
7709, 7715, effective prior to October 23, 1995.

The Board notes that, by the May 1999 rating action, the RO 
awarded a 30 percent disability evaluation for the veteran's 
service-connected non-Hodgkin's lymphoma.  The RO noted that 
the schedular criteria by which hemic disorders are evaluated 
was changed, effective October 1995.  In granting the 
30 percent disability rating, the RO explained that this 
award was based upon the criteria in effect prior to October 
1995.  See, 38 C.F.R. Part 4, Diagnostic Code 7715 (1995).

In this regard, the Board is satisfied that during the 
treatment for the non-Hodgkin's lymphoma in 1994 and 1995 the 
criteria for a 100 percent rating was satisfied under old 
rating criteria, Diagnostic Codes 7715, 7709.  Pursuant to 
the old rating criteria, the 100 percent was to remain in 
effect for one year following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
The evidence shows that the veteran was discharged from the 
hospital following the bone marrow transplant on May 9, 1995.  
This surgical procedure was the last procedure utilized and 
was successful.  The non-Hodgkin's lymphoma has remained in 
remission.  Accordingly, the Board finds that a one hundred 
percent rating is warranted from June 1994 to May 9, 1996.

The December 1996 VA examination showed no significant 
finding.  The recent medical records reflect treatment for 
leukemia.  The May 2000 VA examination again indicated that 
the non-Hodgkin's lymphoma remained in remission.  However, 
the veteran was currently receiving chemotherapy for chronic 
myelogenous leukemia.  This treatment was associated the 
veteran's loss of appetite and nausea.  The examiner 
indicated the major complaint was persistent fatigue, which 
affected his work performance and daily living to a moderate 
extent.  This finding is consistent with the 30 percent 
rating assigned under the old criteria.  The examination 
showed no evidence of weight loss or anemia.  Additionally 
there was impairment in standing or walking.  There were no 
reports of dyspnea or edema. or other findings consistent 
with severe impairment of general health which are 
attributable to the non-Hodgkin's lymphoma.  The current 
evidence does not provide a basis warranting a rating in 
excess of 30 percent under either the old or revised rating 
criteria. 

Concerning the veteran's testimony regarding not being 
properly notified of the reduction from 100 percent to 0 
percent, 38 C.F.R. §  3.105(e) does not apply to this case, 
because the appellant was not receiving VA disability 
compensation payments at the time of the reduction, a 
prerequisite to application of section 3.105(e).  There was 
no running award.  The January 1997 rating action involved an 
original grant.  Thus, staged ratings must be considered 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, a 100 percent rating is warranted for 
non-Hodgkin's lymphoma from June 1994 to May 9, 1996 and a 30 
percent rating is warranted thereafter. 


ORDER

Entitlement to a 100 percent rating effective from June 1994 
to May 9, 1996 is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating greater than 30 percent 
for non-Hodgkin's lymphoma effective from May 10, 1996 is 
denied.  


REMAND

As previously indicated the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the implementing regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), redefine the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and also 
eliminate the concept of a well-grounded claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the implementing regulations, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The service medical records furnished by the National 
Personnel Records Center (NPRC) are incomplete.  The veteran 
has furnished copies of service medical records which are not 
included in the documents furnished by NPRC.  The veteran has 
indicated that he received treatment on several occasions for 
numbness involving his hands and right thigh.  The available 
records show that in June 1970 the veteran was seen at the 
dispensary for complaints of numbness in his right hand 
following a traumatic blow to that area.  A diagnosis of 
traumatic peripheral sensory nerves of the dorsum portion of 
the right hand was made.  

During his hearing in March 2001 the veteran made reference 
to treatment for peripheral neuropathy at a private facility 
shortly after service.  He indicated that the facility was 
merged with another medical facility.  It is unclear whether 
these records can be obtained.  He also made reference to two 
VA neurological examinations.  One examiner told him that the 
symptoms were consistent with Agent Orange exposure.  No such 
opinion is on file.  Also at the March 2001 hearing, the 
veteran testified that he has been receiving treatment from a 
civilian neurologist.  Also, the private treatment records 
reflect that the treatment regimen was altered due to the 
peripheral neuropathy.

By the May 1999 rating action, the RO granted service 
connection for residuals of a right foot injury and assigned 
a noncompensable evaluation.  In July 1999, the RO notified 
the veteran of this grant.  Subsequently, in a statement 
received at the RO in July 2000, the veteran expressed 
disagreement with the noncompensable rating assigned to his 
service-connected right foot disability.  Additionally, at 
the March 2001 hearing, the veteran presented testimony on 
the issue of entitlement to a compensable disability 
evaluation for the service-connected residuals of a right 
foot injury.  

The Board considers the veteran's July 2000 statement as a 
notice of disagreement with the RO's May 1999 assignment of a 
noncompensable disability rating for the service-connected 
residuals of a right foot injury.  Thus a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied.  

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, military and private 
medical records pertaining to treatment he 
received for the disabilities in issue 
which have not been previously obtained.  

He should be requested to provide specific 
information, such as the dates, locations, 
and names of the medical facilities where 
he received treatment in service for the 
disabilities in issue and dates and 
location regarding the two VA neurological 
examinations referenced during his 
hearing.  The RO should ensure that these 
VA examination reports are included in the 
claims folder.  

3.  Thereafter, the RO should request the 
NPRC to conduct a search for any 
additional service medical records as 
indicated by the veteran.

4.  Thereafter, the veteran should be 
accorded a VA examination by a neurologist 
to determine the nature, severity, and 
etiology of his peripheral neuropathy and 
any reported carpal tunnel syndrome.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted. 

Following the examination and review of 
the claims folder, the examiner is 
requested to render opinions as to the 
following:

a)  Whether it is as likely as not that 
the peripheral neuropathy, if diagnosed, 
is related to his military service, to 
include exposure to Agent Orange and/or 
the injury sustained to the right hand in 
June 1970?

b)  If no, whether it is as likely as not 
that the peripheral neuropathy, if 
diagnosed, was caused or is aggravated by 
the service connected disabilities or 
associated treatment?

c)  Whether it is as likely as not that 
the carpal tunnel syndrome of the upper 
extremities, if diagnosed, is related to 
service, to include the injury sustained 
to the right hand in June 1970? 

A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should then readjudicate the issues in 
appellate status.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a SSOC.  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

6.  With regard to the issue of 
entitlement to a compensable disability 
rating for the service-connected 
residuals of a right foot injury, the RO 
should furnish the veteran and his 
representative with a statement of the 
case regarding this issue and inform them 
of the requirements necessary to perfect 
an appeal.  38 C.F.R. § 19.26 (2000). The 
RO is informed that this issue is not 
before the Board until timely perfected.  

Thereafter, the RO should return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



